Affirming.
By this action the appellant, a citizen and taxpayer of Louisville, Kentucky, attacked the validity of the $1,000,000.00 bond issue voted for the University of Louisville, and sought to enjoin the issual and sale of the bonds. A demurrer to the petition having been sustained, the appellant declined to plead further and from the judgment dismissing his petition, he brings this appeal.
Appellant set out in his petition the act of the General Assembly approved March 29, 1924, being chapter 57 of the Acts of 1924, by which the city of Louisville was authorized to issue the bonds in question when approved by the requisite vote of its electorate. He further set out in detail the performance of all the acts necessary to be performed in order that this bond issue might be submitted to the people, and the bonds issued when authorized by the electorate; then the submission of such bond issue to the voters and its approval by them with the necessary vote. After making these averments, appellant then simply alleged that the issuance of the bonds would be illegal and void, but he did not point out either in this pleading or in his brief in what respect the issuance of these bonds would be illegal or void. In fact appellant concedes his inability to so do. We have carefully read the petition and from its allegations, which stand admitted by the demurrer, it appears that all the steps necessary to be taken in order to validly issue these bonds have been taken. For this reason the lower court committed no error in sustaining the demurrer to the petition and dismissing the same.
Wherefore the judgment of the lower court is affirmed. *Page 70